Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed over prior art of records.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, US 2017/0090979 A1 discloses the triggered put operation may be registered with a counter, such as a Portals event counter, whose value can be monitored and compared against a number of identified dependencies. For example, in an embodiment wherein a blocked thread is dependent on five locally issued put operations, upon completion of each of the put operations (e.g., upon a notification generated by the communication operation tracking module 140 being received by the thread scheduling engine 116), the counter may be incremented and the value of which may be compared to the total number of put operations. In such embodiments, the thread dependency tracking module 230 may maintain and manage the counter, and/or perform the comparison between the number of dependencies and the value of the counter, in some embodiments.
However, none of the prior art, alone or in combination, anticipates or renders obvious the combination of limitations set forth in the independent claims … in response to determining that the total number of registered operations exceeds a first threshold value: reading, from the operations registry, a number of registered operations associated with a group account related the user account, wherein the group account is determined based on the user account, and in response to determining that the number of registered operations associated with the group account does not exceed a second threshold value configured for operation executions associated with the group account, registering the operation at the operations registry; in response to determining that the total number of registered operations does not exceed the first threshold value, registering the operation at the operations registry. Since the prior art alone or in combination does not anticipate or render obvious the combination of limitations set forth in the independent claims, the examiner has found the claims to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195